Per Curiam. Appellant, Rocky W Arnold, by his attorney, Keith Watkins, has filed a motion for a rule on the clerk. Mr. Watkins admits by motion that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.